Exhibit 10.1

Execution Version

 

 

 

TAX RECEIVABLE AGREEMENT

by and among

GOHEALTH, INC.

GOHEALTH HOLDINGS, LLC

and

THE SEVERAL TRA HOLDERS (AS DEFINED HEREIN)

FROM TIME TO TIME PARTY HERETO

Dated as of July 15, 2020

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I

 

Definitions

 

SECTION 1.1.  

Definitions

     3   SECTION 1.2.  

Rules of Construction

     13   ARTICLE II

 

Determination of Realized Tax Benefit

 

SECTION 2.1.  

Basis Adjustments; GoHealth Holdings 754 Election

     14   SECTION 2.2.  

Basis Schedules

     14   SECTION 2.3.  

Tax Benefit Schedules

     14   SECTION 2.4.  

Procedures; Amendments

     15   ARTICLE III

 

Tax Benefit Payments

 

SECTION 3.1.  

Timing and Amount of Tax Benefit Payments

     16   SECTION 3.2.  

No Duplicative Payments

     18   SECTION 3.3.  

Pro-Ration of Payments as Between the TRA Holders

     18   ARTICLE IV

 

Termination

 

SECTION 4.1.  

Early Termination of Agreement; Acceleration Events

     19   SECTION 4.2.  

Early Termination Notice

     20   SECTION 4.3.  

Payment upon Early Termination

     21   ARTICLE V

 

Subordination and Late Payments

 

SECTION 5.1.  

Subordination

     21   SECTION 5.2.  

Late Payments by the Corporation

     21   ARTICLE VI

 

Tax Matters; Consistency; Cooperation

 

SECTION 6.1.  

Participation in the Corporation’s and GoHealth Holdings’ Tax Matters

     22  

 

i



--------------------------------------------------------------------------------

SECTION 6.2.  

Consistency

     22   SECTION 6.3.  

Cooperation

     22   ARTICLE VII

 

Miscellaneous

 

SECTION 7.1.  

Notices

     23   SECTION 7.2.  

Counterparts

     24   SECTION 7.3.  

Entire Agreement; No Third-Party Beneficiaries

     24   SECTION 7.4.  

Severability

     24   SECTION 7.5.  

Assignments; Amendments; Successors; No Waiver

     24   SECTION 7.6.  

Titles and Subtitles

     26   SECTION 7.7.  

Resolution of Disputes; Governing Law

     26   SECTION 7.8.  

Reconciliation Procedures

     27   SECTION 7.9.  

Withholding

     28   SECTION 7.10.  

Admission of the Corporation into a Consolidated Group; Transfers of Corporate
Assets.

     28   SECTION 7.11.  

Confidentiality

     29   SECTION 7.12.  

Change in Law

     29   SECTION 7.13.  

Interest Rate Limitation

     30   SECTION 7.14.  

Independent Nature of Rights and Obligations

     30  

Exhibits

Exhibit A - Form of Joinder Agreement

 

ii



--------------------------------------------------------------------------------

TAX RECEIVABLE AGREEMENT

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of July 15, 2020, is
hereby entered into by and among GoHealth, Inc., a Delaware corporation (the
“Corporation”), GoHealth Holdings, LLC, a Delaware limited liability company
(“GoHealth Holdings”), CB Blizzard Co-Invest Holdings, L.P., a Delaware limited
partnership (“CB Blizzard”), CCP III AIV VII Holdings, L.P., a Delaware limited
partnership (“CCP III AIV”, and together with CB Blizzard, the “Blocker
Shareholders”) and each of the Members (as defined herein) from time to time
party hereto (collectively with the Blocker Shareholders, the “TRA Holders”).

RECITALS

WHEREAS, GoHealth Holdings is treated as a partnership for U.S. Federal income
tax purposes;

WHEREAS, immediately prior to the consummation of the IPO and the Blocker
Mergers (as defined herein), GoHealth Holdings entered into the Operating
Agreement (as defined herein) wherein GoHealth Holdings recapitalized all
existing ownership interests in GoHealth Holdings into membership interests in
the form of Units (as defined herein) (the “Recapitalization”);

WHEREAS, each of the members of GoHealth Holdings as of the date hereof (such
members (other than the Corporation), together with each other Person who
becomes party hereto by satisfying the Joinder Requirement, the “Members”) own
Units;

WHEREAS, the Corporation is the managing member of GoHealth Holdings;

WHEREAS, CCP III Blizzard Feeder, LLC, a Delaware limited liability company (the
“Blocker Corporation”), is treated as an association taxable as a corporation
for U.S. Federal income tax purposes and immediately prior to the consummation
of the IPO (as defined herein) all of the equity interests of Blocker
Corporation were owned by the Blocker Shareholders;

WHEREAS, immediately prior to the consummation of the IPO and following the
Recapitalization, the Blocker Corporation purchased, pursuant to certain
Purchase and Sale Agreements dated on or about the date hereof, by and among the
Blocker Corporation, Blizzard Aggregator, LLC and the Sellers (as such term is
defined in such Purchase and Sale Agreements) party thereto, certain rights to
payments and distributions in respect of GoHealth Holdings from the Sellers in
exchange for certain contingent promissory notes (the “Contingent Notes”) in
favor of each such Seller;

WHEREAS, pursuant to the Agreement and Plan of Merger dated on or about the date
hereof, by and among the Corporation, the Blocker Corporation, GoHealth Merger
Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of the
Corporation, (“Merger Sub”) and the Blocker Shareholders, (i) Merger Sub merged
with and into the Blocker Corporation with the Blocker Corporation as the
surviving entity (the “First Merger”), (ii) in connection with the First Merger,
the Blocker Shareholders’ interests in the Blocker



--------------------------------------------------------------------------------

Corporation were automatically converted into a right to receive shares of the
Corporation’s Class A common stock, par value $0.001 per share (the “Class A
Common Stock”) and cash to be paid immediately after the consummation of the IPO
and (iii) immediately after the First Merger, the Blocker Corporation merged
with and into the Corporation with the Corporation as the surviving entity (the
“Second Merger”, and together with the First Merger, the “Blocker Mergers”);

WHEREAS, on the date hereof, the Corporation issued shares of its Class A Common
Stock in an initial public offering of its Class A Common Stock (the “IPO”);

WHEREAS, immediately following the consummation of the IPO, the Corporation
acquired newly issued Units from GoHealth Holdings using the net proceeds from
the IPO (the “Unit Purchase”);

WHEREAS, immediately following the consummation of the Unit Purchase, GoHealth
Holdings used a portion of the net proceeds from the IPO received in connection
with the Unit Purchase to redeem certain of the Units held by the Members (the
“IPO Unit Redemption”);

WHEREAS, as a result of the Blocker Mergers, the Corporation will obtain the
benefit of the Blocker Transferred Basis (as defined herein) with respect to its
share of the Reference Assets (as defined herein) relating to the Units acquired
by the Corporation in connection with the Blocker Mergers (the “Blocker Acquired
Units”);

WHEREAS, as a result of the IPO, the Corporation will obtain the benefit of the
Existing Basis (as defined herein) with respect to its share of the Reference
Assets relating to the Units acquired in the Unit Purchase;

WHEREAS, the Operating Agreement (as defined herein) provides each Member a
redemption right pursuant to which each Member may cause GoHealth Holdings to
redeem all or a portion of its Units from time to time for shares of Class A
Common Stock or, at the Corporation’s option, cash (a “Redemption”), subject to
the Corporation’s right, in its sole discretion, to elect to effect a direct
exchange of cash or shares of Class A Common Stock for such Units between the
Corporation and the applicable Member in lieu of such a Redemption (a “Direct
Exchange”);

WHEREAS, GoHealth Holdings and each of its Subsidiaries (as defined herein) that
is treated as a partnership for U.S. Federal income tax purposes will have in
effect an election under Section 754 of the Code (as defined herein) for the
Taxable Year (as defined herein) in which any Exchange (as defined herein)
occurs, which election will cause any such Exchange to result in an adjustment
to the Corporation’s proportionate share of the tax basis of the assets owned by
GoHealth Holdings and such Subsidiaries; and

WHEREAS, the parties to this Agreement desire to provide for certain payments
and make certain arrangements with respect to any tax benefits to be derived by
the Corporation as the result of Tax Attributes (as defined herein) and the
making of payments under this Agreement.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.1. Definitions. As used in this Agreement, the terms set forth in this
Article I shall have the following meanings (such meanings to be equally
applicable to (i) the singular and plural, (ii) the active and passive and
(iii) for defined terms that are nouns, the verified forms of the terms
defined).

“Actual Tax Liability” means, with respect to any Taxable Year, the liability
for Covered Taxes of the Corporation (a) appearing on Tax Returns of the
Corporation for such Taxable Year or (b) if applicable, determined in accordance
with a Determination; provided, that for purposes of determining Actual Tax
Liability, the Corporation shall use the Assumed State and Local Tax Rate for
purposes of determining liabilities for all state and local Covered Taxes.

“Advisory Firm” means an accounting firm that is nationally recognized as being
expert in Covered Tax matters, selected by the Corporation.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

“Agreed Rate” means LIBOR plus 100 basis points.

“Agreement” is defined in the preamble.

“Amended Schedule” is defined in Section 2.4(b).

“Amount Realized” means, with respect to any Exchange at any time, the sum of
(i) the Market Value of the shares of Class A Common Stock or the amount of cash
(as applicable) transferred to a Member pursuant to such Exchange, (ii) the
amount of payments made pursuant to this Agreement with respect to such Exchange
(but excluding any portions thereof attributable to Imputed Interest) and
(iii) the amount of liabilities allocated to the Units acquired pursuant to the
Exchange under Section 752 of the Code.

“Assumed State and Local Tax Rate” means the tax rate equal to the product of
(i) the Corporation’s income tax apportionment factor for each state and local
jurisdiction in which the Corporation files income or franchise tax returns for
the relevant Taxable Year and (ii) the highest corporate income and franchise
tax rate(s) for each such state and local jurisdiction in which the Corporation
files income tax returns for each relevant Taxable Year; provided, that the
Assumed State and Local Tax Rate calculated pursuant to the foregoing shall be
reduced by the assumed federal benefit received by the Corporation with respect
to state and local jurisdiction income taxes (with such benefit calculated as
the product of (A) the Corporation’s marginal U.S. Federal income tax rate for
the relevant Taxable Year and (B) the Assumed State and Local Tax Rate (without
regard to this proviso)).

 

3



--------------------------------------------------------------------------------

“Attributable” is defined in Section 3.1(b)(i).

“Audit Committee” means the audit committee of the Board.

“Basis Adjustment” means the increase or decrease to, or the Corporation’s
proportionate share of, the tax basis of the Reference Assets under Section 732,
734(b), 743(b) or 1012 of the Code (or any similar provisions of state, local or
foreign tax Law) as a result of any Exchange or any payment made under this
Agreement. For purposes of determining the Corporation’s proportionate share of
the tax basis of the Reference Assets with respect to the Units transferred in
an Exchange under Treasury Regulations Section 1.743-1(b) (or any similar
provisions of state, local or foreign tax Law), the consideration paid by the
Corporation for such Units shall be the Amount Realized. Notwithstanding any
other provision of this Agreement, the amount of any Basis Adjustment resulting
from an Exchange of one or more Units is to be determined as if any Pre-Exchange
Transfer of such Units had not occurred.

“Basis Schedule” is defined in Section 2.2.

“Beneficial Owner” means, with respect to any security, a Person who directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares (i) voting power, which includes the power to vote, or
to direct the voting of, with respect to such security or (ii) investment power,
which includes the power to dispose of, or to direct the disposition of, such
security.

“Blocker Acquired Units” is defined in the recitals to this Agreement.

“Blocker Corporation” is defined in the recitals to this Agreement.

“Blocker Shareholders” is defined in the preamble to this Agreement.

“Blocker Transferred Basis” means (i) the Corporation’s proportionate share
(determined by reference to the Blocker Corporation’s pro rata share in
accordance with percentage interest of Units held immediately after the
Recapitalization and prior to the Blocker Mergers and the IPO) of the GoHealth
Holdings Group’s tax basis in the Reference Assets that are amortizable under
Section 197 of the Code and reported as amortizable on IRS Form 4562 for U.S.
Federal income tax purposes (without taking into account Section 704(c) of the
Code) corresponding to the Blocker Acquired Units acquired by the Corporation in
the Blocker Mergers and (ii) any increase or decrease to such tax basis referred
to in clause (i) under Section 743(b) of the Code (or any similar provision of
state, local or foreign tax Law) as a result of (A) the Blocker Mergers,
calculated, for the avoidance doubt, without regard to any increase or decrease
to such tax basis under Section 743(b) of the Code as a result of any
transaction in respect of the Blocker Acquired Units occurring prior the Blocker
Mergers pursuant to Treasury Regulations Section 1.743-1(f) and (B) any payment
under the Contingent Notes.

“Board” means the Board of Directors of the Corporation.

 

4



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday or a Sunday or a day on which
banks located in New York City, New York generally are authorized or required by
Law to close.

“Centerbridge” means Blizzard Aggregator, LLC, a Delaware limited liability
company, CB Blizzard, CCP III AIV and each of their respective Permitted
Transferees.

“Change of Control” means the occurrence of any of the following events:

(i) any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of
the Exchange Act but excluding any (A) employee benefit plan of such person and
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) or (B) “person” or
“group” who, on the date of the consummation of the IPO, is the Beneficial Owner
of securities of the Corporation representing more than 50% of the combined
voting power of the Corporation’s then outstanding voting securities) becomes
the “beneficial owner” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of shares of Class A Common Stock,
Class B Common Stock, preferred stock and/or any other class or classes of
capital stock of the Corporation (if any) representing in the aggregate more
than 50% of the voting power of all of the outstanding shares of capital stock
of the Corporation entitled to vote;

(ii) the stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation or there is consummated a transaction or
series of related transactions for the sale, lease, exchange or other
disposition, directly or indirectly, by the Corporation of all or substantially
all of the Corporation’s assets (including a sale of all or substantially all of
the assets of GoHealth Holdings); or

(iii) the Corporation ceases to be the sole managing member of GoHealth
Holdings.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of related
transactions immediately following which the beneficial owners of the Class A
Common Stock, Class B Common Stock, preferred stock and/or any other class or
classes of capital stock of the Corporation immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in and voting control over, and own substantially all of
the shares of, an entity which owns all or substantially all of the assets of
the Corporation immediately following such transaction or series of
transactions.

“Class A Common Stock” is defined in the recitals to this Agreement.

“Class B Common Stock” means the Class B common stock, par value $0.001 per
share, of the Corporation.

“Code” means the U.S. Internal Revenue Code of 1986, as amended. Unless the
context requires otherwise, any reference herein to a specific section of the
Code shall be deemed to include any corresponding provisions of future Law as in
effect for the relevant taxable period.

 

5



--------------------------------------------------------------------------------

“Contingent Notes” is defined in the recitals to this Agreement.

“Control” means the direct or indirect possession of the power to direct or
cause the direction of the management or policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Corporation” is defined in the preamble to this Agreement.

“Covered Taxes” means any U.S. Federal, state and local and foreign taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits and any interest imposed in respect thereof under applicable
Law.

“Cumulative Net Realized Tax Benefit” is defined in Section 3.1(b)(iii).

“Default Rate” means LIBOR plus 500 basis points.

“Default Rate Interest” is defined in Section 5.2.

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or any similar provisions of state, local or foreign tax Law, as
applicable, or any other event (including the execution of IRS Form 870-AD) that
finally and conclusively establishes the amount of any liability for tax.

“Direct Exchange” is defined in the recitals to this Agreement.

“Dispute” is defined in Section 7.7(a).

“Early Termination Effective Date” means (i) with respect to an early
termination pursuant to Section 4.1(a), the date an Early Termination Notice is
delivered, (ii) with respect to an early termination pursuant to Section 4.1(b),
the date of the applicable Change of Control and (iii) with respect to an early
termination pursuant to Section 4.1(c), the date of the applicable Material
Breach.

“Early Termination Notice” is defined in Section 4.2(a).

“Early Termination Payment” is defined in Section 4.3(b).

“Early Termination Reference Date” is defined in Section 4.2(b).

“Early Termination Schedule” is defined in Section 4.2(b).

“Exchange” means (i) any Direct Exchange, (ii) any Redemption, (iii) any
transaction using proceeds from the IPO or the Over-Allotment Option (as defined
in the Operating Agreement), including the IPO Unit Redemption, that results in
a Basis Adjustment or (iv) any distribution (including a deemed distribution) by
GoHealth Holdings to a Member that results in a Basis Adjustment.

 

6



--------------------------------------------------------------------------------

“Exchange Act” means the Securities and Exchange Act of 1934, as amended, and
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations.

“Exchange Basis” means the Corporation’s proportionate share of the GoHealth
Holding Group’s tax basis in the Reference Assets that are amortizable under
Section 197 of the Code and reported as amortizable on IRS Form 4562 for U.S.
Federal income tax purposes (without taking into account Section 704(c) of the
Code) arising from an Exchange.

“Exchange Date” means the date of any Exchange.

“Existing Basis” means (i) the Corporation’s proportionate share of the GoHealth
Holdings Group’s tax basis in the Reference Assets (other than the Blocker
Transferred Basis) held by the GoHealth Holdings Group at the time of the IPO
that are amortizable under Section 197 of the Code and reported as amortizable
on IRS Form 4562 for U.S. Federal income tax purposes (without taking into
account Section 704(c) of the Code) corresponding to (A) the Units acquired by
the Corporation in the Unit Purchase at the time of the IPO or (B) any Units
acquired by the Corporation after the IPO (other than any Units acquired (or
deemed acquired) by the Corporation in connection with a Redemption, Direct
Exchange or other transaction treated as a direct purchase of Units by the
Corporation from a Member pursuant to Section 707(a)(2)(B) of the Code) (such
acquisition of Units, a “Subsequent Capital Contribution”) and (ii) any increase
or decrease (if any) to such tax basis referred to in clause (i) under
Section 732, 734(b), 743(b) or 1012 of the Code (or any similar provisions of
state, local or foreign tax Law) as a result of the entry into this Agreement
and any such Unit acquisition.

“Expert” is defined in Section 7.8(a).

“Final Payment Date” means any date on which a Payment is required to be made
pursuant to this Agreement. The Final Payment Date in respect of (i) a Tax
Benefit Payment is determined pursuant to Section 3.1(a) and (ii) an Early
Termination Payment is determined pursuant to Section 4.3(a).

“GoHealth Holdings” is defined in the preamble to this Agreement.

“GoHealth Holdings Group” means GoHealth Holdings and each of its direct or
indirect Subsidiaries that is treated as a partnership or disregarded entity for
applicable tax purposes (but excluding any such Subsidiary that is directly or
indirectly held by any entity treated as a corporation for applicable tax
purposes (other than the Corporation)).

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
hypothetical liability of the Corporation that would arise in respect of Covered
Taxes, using the same methods, elections, conventions and similar practices used
on the actual relevant Tax Returns of the Corporation but (i) calculating
depreciation, amortization or other similar deductions, or otherwise calculating
any items of income, gain or loss, using the Corporation’s proportionate share
of (A) the Non-Blocker Transferred Basis as reflected on the Basis Schedule,
including amendments thereto, for such Taxable Year, (B) the Non-Existing Basis
as reflected on the Basis Schedule, including amendments thereto, for such
Taxable Year, (C) the

 

7



--------------------------------------------------------------------------------

Non-Exchange Basis as reflected on the Basis Schedule, including amendments
thereto, for such Taxable Year and (D) the Non-Adjusted Tax Basis as reflected
on the Basis Schedule, including amendments thereto, for such Taxable Year and
(ii) excluding any deduction attributable to Imputed Interest for such Taxable
Year; provided, that for purposes of determining the Hypothetical Tax Liability,
the combined tax rate for U.S. state and local Covered Taxes (but not, for the
avoidance of doubt, federal Covered Taxes) shall be the Assumed State and Local
Tax Rate. For the avoidance of doubt, the Hypothetical Tax Liability shall be
determined without taking into account the carryover or carryback of any tax
item (or portions thereof) that is attributable to any of the items described in
clauses (i) or (ii) of the previous sentence.

“Imputed Interest” means any interest imputed under Section 483, 1272 or 1274 or
any other provision of the Code or any similar provisions of state, local or
foreign tax Law with respect to the Corporation’s payment obligations under this
Agreement.

“Independent Directors” means the members of the Board who are “independent”
under the standards of the principal U.S. securities exchange on which the
Class A Common Stock is traded or quoted.

“Interest Amount” is defined in Section 3.1(b)(vi).

“IPO” is defined in the recitals to this Agreement.

“IPO Unit Redemption” is defined in the recitals to this Agreement.

“IRS” means the U.S. Internal Revenue Service.

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

“Joinder Requirement” is defined in Section 7.5(a).

“Law” means all laws, statutes, ordinances, rules and regulations of the U.S.,
any foreign country and each state, commonwealth, city, county, municipality,
regulatory or self-regulatory body, agency or other political subdivision
thereof.

“LIBOR” means, during any period, a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for deposits in dollars
for a period of one month (for delivery on the first day of such period), as
published on the applicable Reuters screen page (or such other commercially
available source providing quotations of such rate as may be designated by the
Corporation from time to time in its reasonable discretion) at approximately
11:00 a.m., London time, 2 Business Days prior to the commencement of such
period.

“Market Value” means the Common Unit Redemption Price, as defined in the
Operating Agreement.

 

8



--------------------------------------------------------------------------------

“Material Breach” means the (i) material breach by the Corporation of a material
obligation under this Agreement or (ii) the rejection of this Agreement by
operation of law in a case commenced in bankruptcy or otherwise.

“Members” is defined in the recitals to this Agreement.

“Net Tax Benefit” is defined in Section 3.1(b)(ii).

“Non-Adjusted Tax Basis” means, with respect to any Reference Asset of the
GoHealth Holdings Group at any time, the tax basis that such asset would have
had at such time if no Basis Adjustments had been made.

“Non-Blocker Transferred Basis” means, with respect to any Reference Asset at
the time of the Blocker Mergers that is amortizable under Section 197 of the
Code and reported as amortizable on IRS Form 4562 for U.S. Federal income tax
purposes, the tax basis that such Reference Asset would have had if the Blocker
Transferred Basis at the time of the Blocker Mergers was equal to zero.

“Non-Exchange Basis” means, with respect to any Reference Asset at the time of
an Exchange that is amortizable under Section 197 of the Code and reported as
amortizable on IRS Form 4562 for U.S. Federal income tax purposes, the tax basis
that such Reference Asset would have had if the Exchange Basis at the time of
such Exchange was equal to zero.

“Non-Existing Basis” means, with respect to any Reference Asset at the time of
the IPO that is amortizable under Section 197 of the Code and reported as
amortizable on IRS Form 4562 for U.S. Federal income tax purposes, the tax basis
that such Reference Asset would have had if the Existing Basis at the time of
the IPO (or, in the case of any adjustments as a result of the Unit Purchase and
the entry into this Agreement, at the time of the Unit Purchase) or a Subsequent
Capital Contribution, as applicable was equal to zero.

“NVX Holdings” means NVX Holdings, Inc., a Delaware corporation, and its
Permitted Transferees.

“Objection Notice” is defined in Section 2.4(a)(ii).

“Operating Agreement” means that certain Second Amended and Restated Limited
Liability Company Agreement of GoHealth Holdings, dated as of the date hereof,
as such agreement may be further amended, restated, supplemented or otherwise
modified from time to time.

“Parties” means the parties named on the signature pages to this agreement and
each additional party that satisfies the Joinder Requirement, in each case with
their respective successors and assigns.

“Payment” means any Tax Benefit Payment or Early Termination Payment and in each
case, unless otherwise specified, refers to the entire amount of such Payment or
any portion thereof.

 

9



--------------------------------------------------------------------------------

“Permitted Transferee” means a holder of Units pursuant to any transfer of such
Units permitted by the Operating Agreement.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

“Pre-Exchange Transfer” means any transfer (or deemed transfer) of one or more
Units (i) that occurs after the consummation of the IPO but prior to an Exchange
of such Units and (ii) to which Section 743(b) of the Code applies, excluding
the IPO Unit Redemption.

“Realized Tax Benefit” is defined in Section 3.1(b)(iv).

“Realized Tax Detriment” is defined in Section 3.1(b)(v).

“Recapitalization” is defined in the recitals to this Agreement.

“Reconciliation Dispute” is defined in Section 7.8(a).

“Reconciliation Procedures” is defined in Section 7.8(a).

“Redemption” is defined in the recitals to this Agreement.

“Reference Asset” means any asset of any member of the GoHealth Holdings Group
on the relevant date of determination under this Agreement (including at the
time of an Exchange, the Blocker Mergers and the IPO, as applicable). A
Reference Asset also includes any asset the tax basis of which is determined, in
whole or in part, by reference to the tax basis of an asset that is described in
the preceding sentence, including “substituted basis property” within the
meaning of Section 7701(a)(42) of the Code.

“Schedule” means any of the following: (i) a Basis Schedule, (ii) a Tax Benefit
Schedule, (iii) an Early Termination Schedule and (iv) any Amended Schedule.

“Senior Obligations” is defined in Section 5.1.

“Subsequent Capital Contribution” is defined in the definition of Existing
Basis.

“Subsidiary” means, with respect to any Person and as of any determination date,
any other Person as to which such first Person (i) owns, directly or indirectly,
or otherwise controls, more than 50% of the voting power or other similar
interests of such other Person or (ii) is the sole general partner interest, or
managing member or similar interest, of such other Person.

“Tax Attributes” means the (i) Blocker Transferred Basis, (ii) Existing Basis,
(iii) Exchange Basis, (iv) Basis Adjustments and (v) Imputed Interest; provided
that it is intended that the provisions of this Agreement will not result in
duplication among the respective Tax Attributes, and the definitions of each
such Tax Attribute shall be consistently interpreted and applied in accordance
with that intent.

 

10



--------------------------------------------------------------------------------

“Tax Benefit Payment” is defined in Section 3.1(b).

“Tax Benefit Schedule” is defined in Section 2.3(a).

“Tax Return” means any return, declaration, report or similar statement filed or
required to be filed with respect to taxes (including any attached schedules),
including any information return, claim for refund, amended return and
declaration of estimated tax.

“Taxable Year” means a taxable year of the Corporation as defined in
Section 441(b) of the Code or any similar provisions of U.S. state or local tax
Law, as applicable (and, therefore, for the avoidance of doubt, may include a
period of less than 12 months for which a Tax Return is filed), ending on or
after the closing date of the IPO.

“Taxing Authority” means any national, federal, state, county, municipal or
local government, or any subdivision, agency, commission or authority thereof,
or any quasi-governmental body, or any other authority of any kind, exercising
regulatory or other authority in relation to tax matters.

“TRA Holder” is defined in the preamble to this Agreement.

“TRA Holder Approval” means written approval by TRA Holders whose rights under
this Agreement are attributable to at least 50% of the Units outstanding
(excluding any Units held by the Corporation) immediately after the Unit
Purchase (as appropriately adjusted for any subsequent changes to the number of
outstanding Units). For purposes of this definition, a TRA Holder’s rights under
this Agreement shall be attributed to Units as of the time of a determination of
TRA Holder Approval. For the avoidance of doubt, (i) an Exchanged Unit shall be
attributed only to the TRA Holder entitled to receive Tax Benefit Payments with
respect to such Exchanged Unit (i.e., the TRA Holder who Exchanged the Unit or
the assignee of such TRA Holder’s rights hereunder) and (ii) an outstanding Unit
that has not been Exchanged shall be attributed only to the TRA Holder (or, if
applicable, the assignee of its rights hereunder) entitled to receive Tax
Benefit Payments upon the Exchange of such Unit.

“Treasury Regulations” means the final, temporary and (to the extent they can be
relied upon) proposed regulations under the Code, as promulgated from time to
time (including corresponding provisions and succeeding provisions) and as in
effect for the relevant taxable period.

“U.S.” means the United States of America.

“Unit Purchase” is defined in the recitals to this Agreement.

“Units” means Common Units, as defined in the Operating Agreement.

 

11



--------------------------------------------------------------------------------

“Valuation Assumptions” means, as of an Early Termination Effective Date, the
assumptions that:

(i) in each Taxable Year ending on or after such Early Termination Effective
Date, the Corporation will have taxable income sufficient to fully use the
deductions arising from the Tax Attributes during such Taxable Year or future
Taxable Years (including, for the avoidance of doubt, Basis Adjustments and
Imputed Interest that would result from future Tax Benefit Payments that would
be paid in accordance with the Valuation Assumptions) in which such deductions
would become available;

(ii) the U.S. Federal income tax rates that will be in effect for each such
Taxable Year will be those specified for each such Taxable Year by the Code and
other applicable Law as in effect on the Early Termination Effective Date,
except to the extent any change to such tax rates for such Taxable Year have
already been enacted into Law and the combined U.S. state and local income tax
rates shall be the Assumed State and Local Tax Rate;

(iii) all taxable income of the Corporation will be subject to the maximum
applicable tax rates for each Covered Tax throughout the relevant period;
provided, that the combined tax rate for U.S. state and local income taxes shall
be the Assumed State and Local Tax Rate;

(iv) any loss carryovers or carrybacks generated by any Tax Attributes
(including any Basis Adjustments or Imputed Interest generated as a result of
payments made or deemed to be made under this Agreement) and available (taking
into account any known and applicable limitations) as of the date of the Early
Termination Schedule will be used by the Corporation ratably in each of the 5
consecutive Taxable Years beginning with the Taxable Year that includes the date
of the Early Termination Schedule (but, in the case of any such carryover or
carryback that has less than 5 remaining Taxable Years, ratably through the
scheduled expiration date of such carryover or carryback) (by way of example, if
on the date of the Early Termination Schedule the Corporation had $100 of net
operating losses, $20 of such net operating losses would be used in each of the
5 consecutive Taxable Years beginning in the Taxable Year of such Early
Termination Schedule);

(v) any non-amortizable assets will be disposed of on the fifteenth anniversary
of the earlier of (A) the applicable Exchange (in the case of Basis Adjustments
or Exchange Basis) or the date of the IPO (in the case of Blocker Transferred
Basis and Existing Basis) and (B) the Early Termination Effective Date;

(vi) if, on the Early Termination Effective Date, any Member has Units that have
not been Exchanged, then such Units shall be deemed to be Exchanged for the
Market Value of the shares of Class A Common Stock or the amount of cash that
would be received by such Member had such Units actually been Exchanged on the
Early Termination Effective Date;

(vii) any future payment obligations pursuant to this Agreement that are used to
calculate the Early Termination Payment will be satisfied on the date that any
Tax Return to which any such payment obligation relates is required to be filed
excluding any extensions; and

 

12



--------------------------------------------------------------------------------

(viii) with respect to Taxable Years ending prior to the Early Termination
Effective Date, any unpaid Tax Benefit Payments and any applicable Default Rate
Interest will be paid.

“Voluntary Early Termination” is defined in Section 4.2(a)(i).

SECTION 1.2. Rules of Construction. Unless otherwise specified herein:

(a) For purposes of interpretation of this Agreement:

(i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision thereof.

(ii) Unless specified otherwise, references to an Article, Section or clause
refer to the appropriate Article, Section or clause in this Agreement.

(iii) References to dollars or “$” refer to the lawful currency of the U.S.

(iv) The terms “include” or “including” are by way of example and not limitation
and shall be deemed followed by the words “without limitation”.

(v) The term “or”, when used in a list of two or more items, means “and/or” and
may indicate any combination of the items.

(vi) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

(c) Section headings herein are included for convenience of reference only and
shall not affect the interpretation of this Agreement.

(d) Unless otherwise expressly provided herein, (i) references to organizational
documents (including the Operating Agreement), agreements (including this
Agreement) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted
hereby, and (ii) references to any Law (including the Code and the Treasury
Regulations) include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

13



--------------------------------------------------------------------------------

ARTICLE II

Determination of Realized Tax Benefit

SECTION 2.1. Basis Adjustments; GoHealth Holdings 754 Election.

(a) Basis Adjustments. The Parties acknowledge and agree that (i) each
Redemption and the IPO Unit Redemption shall be treated as a direct purchase of
Units by the Corporation from the applicable Member pursuant to
Section 707(a)(2)(B) of the Code (or any similar provisions of applicable state,
local or foreign tax Law) (i.e., equivalent to a Direct Exchange) and (ii) each
Exchange will give rise to Basis Adjustments.

(b) GoHealth Holdings Section 754 Election. The Corporation shall cause GoHealth
Holdings and each of its Subsidiaries that is treated as a partnership for U.S.
Federal income tax purposes to have in effect an election under Section 754 of
the Code (or any similar provisions of applicable state, local or foreign tax
Law) for each Taxable Year. The Corporation shall take commercially reasonable
efforts to cause each Person in which GoHealth Holdings owns a direct or
indirect equity interest (other than a Subsidiary) that is so treated as a
partnership to have in effect any such election for each Taxable Year.

SECTION 2.2. Basis Schedules. Within 150 calendar days after the filing of the
U.S. Federal income Tax Return of the Corporation for each relevant Taxable
Year, the Corporation shall deliver to the TRA Holders a schedule showing, in
reasonable detail, (a) the Blocker Transferred Basis of the Reference Assets in
respect of such TRA Holder, (b) the Existing Basis of the Reference Assets in
respect of such TRA Holder, (c) the Non-Exchange Basis of the Reference Assets
in respect of such TRA Holder as of each applicable Exchange Date,
(d) Non-Adjusted Tax Basis of the Reference Assets as of each applicable
Exchange Date, (e) the Exchange Basis and the Basis Adjustments to the Reference
Assets for such Taxable Year, calculated (i) in the aggregate and (ii) solely
with respect to each applicable TRA Holder, (f) the periods over which the
Reference Assets are amortizable or depreciable and (g) the period over which
the Blocker Transferred Basis, the Existing Basis, the Exchange Basis and the
Basis Adjustments are amortizable or depreciable (such schedule, a “Basis
Schedule”). A Basis Schedule will become final and binding on the Parties
pursuant to the procedures set forth in Section 2.4(a) and may be amended by the
Parties pursuant to the procedures set forth in Section 2.4(b).

SECTION 2.3. Tax Benefit Schedules.

(a) Tax Benefit Schedule. Within 150 calendar days after the filing of the U.S.
Federal income Tax Return of the Corporation for any Taxable Year in which there
is a Realized Tax Benefit or Realized Tax Detriment, the Corporation shall
provide to the TRA Holders a schedule showing, in reasonable detail, the
calculation of the Realized Tax Benefit or Realized Tax Detriment for such
Taxable Year (a “Tax Benefit Schedule”). A Tax Benefit Schedule will become
final and binding on the Parties pursuant to the procedures set forth in
Section 2.4(a) and may be amended by the Parties pursuant to the procedures set
forth in Section 2.4(b).

 

14



--------------------------------------------------------------------------------

(b) Applicable Principles. Subject to the provisions hereunder, the Realized Tax
Benefit or Realized Tax Detriment for each Taxable Year is intended to measure
the decrease or increase in the Actual Tax Liability of the Corporation for such
Taxable Year attributable to the Tax Attributes, as determined using a “with and
without” methodology described in Section 2.4(a). Carryovers or carrybacks of
any tax item attributable to any of the Tax Attributes shall be considered to be
subject to the rules of the Code and the Treasury Regulations, and the
appropriate provisions of state, local and foreign tax Law, governing the use,
limitation or expiration of carryovers or carrybacks of the relevant type. If a
carryover or carryback of any tax item includes a portion that is attributable
to any Tax Attribute (a “TRA Portion”) and another portion that is not
attributable to any Tax Attribute (a “Non-TRA Portion”), such portions shall be
considered to be used in accordance with the “with and without” methodology so
that (i) the amount of any Non-TRA Portion is deemed utilized first, followed by
the amount of any TRA Portion (with the TRA Portion being applied on a
proportionate basis consistent with the provisions of Section 3.3(a)) and
(ii) in the case of a carryback of a Non-TRA Portion, such carryback shall not
affect the original “with and without” calculation made in the prior Taxable
Year. Except with respect to the portion of any Payment attributable to Imputed
Interest and the portion of any Payment attributable to Existing Basis, all Tax
Benefit Payments and payments of Default Rate Interest attributable to the
Exchange Basis or Basis Adjustments will be treated as subsequent upward
purchase price adjustments that give rise to further Basis Adjustments for the
Corporation beginning in the Taxable Year of payment, and as a result, such
additional Basis Adjustments will be incorporated into such Taxable Year and
into future Taxable Years, as appropriate. The Parties agree that, except with
respect to the portion attributable to Imputed Interest, all Tax Benefit
Payments attributable to Blocker Transferred Basis will be treated as
non-qualifying property or money received in connection with the Blocker Mergers
for purposes of Section 356 of the Code.

SECTION 2.4. Procedures; Amendments.

(a) Procedures. At any time at least 90 calendar days before a Schedule is due,
the TRA Holders may, by written notice, require the Corporation to retain and
cause the Advisory Firm to prepare all subsequently due Schedules necessitated
by this Agreement. Each time the Corporation delivers a Schedule to the TRA
Holders under this Agreement, the Corporation shall, with respect to such
Schedule, also (i) deliver to the TRA Holders supporting schedules and work
papers, as determined by the Corporation or as reasonably requested by any TRA
Holder, that provide a reasonable level of detail regarding relevant data and
calculations and (ii) allow the TRA Holders and their advisors to have
reasonable access to the appropriate representatives, as determined by the
Corporation or as reasonably requested by the TRA Holders, at the Corporation or
the Advisory Firm in connection with a review of relevant information. Without
limiting the generality of the preceding sentence, the Corporation shall ensure
that any Tax Benefit Schedule that is delivered to the TRA Holders, along with
any supporting schedules and work papers, provides a reasonably detailed
presentation of the calculations of the Actual Tax Liability for the relevant
Taxable Year and the Hypothetical Tax Liability for such Taxable Year, and
identifies any material assumptions or operating procedures or principles that
were used for purposes of such calculations. A Schedule will become final and
binding on the TRA Holders 30 calendar days from the date on which the TRA
Holders first received the applicable Schedule unless a TRA Holder, within such
period,

 

15



--------------------------------------------------------------------------------

provides the Corporation with written notice of a material objection (made in
good faith) to such Schedule and sets forth in reasonable detail such TRA
Holder’s material objection (an “Objection Notice”). If the Parties, for any
reason, are unable to resolve the issues raised in such Objection Notice within
30 calendar days after receipt by the Corporation of the Objection Notice, the
Corporation and the applicable TRA Holder shall employ the Reconciliation
Procedures described in Section 7.8 and the finalization of the Schedule will be
conducted in accordance therewith.

(b) Amended Schedule. A Schedule (other than an Early Termination Schedule) for
any Taxable Year may only and shall be amended from time to time by the
Corporation (i) in connection with a Determination affecting such Schedule,
(ii) to correct inaccuracies in such Schedule identified as a result of the
receipt of additional factual information relating to a Taxable Year after the
date such Schedule was originally provided to the TRA Holders, (iii) to comply
with an Expert’s determination under the Reconciliation Procedures, (iv) to
reflect a change in the Realized Tax Benefit or Realized Tax Detriment for such
Taxable Year attributable to a carryover or carryback of a loss or other tax
item to such Taxable Year or (v) to reflect a change in the Realized Tax Benefit
or Realized Tax Detriment for such Taxable Year attributable to an amended Tax
Return filed for such Taxable Year (any such Schedule in its amended form, an
“Amended Schedule”). The Corporation shall provide any Amended Schedule to the
applicable TRA Holders within 30 calendar days of the occurrence of an event
referred to in any of clauses (i) through (v) of the preceding sentence, and the
delivery and finalization of any such Amended Schedule shall, for the avoidance
of doubt, be subject to the procedures described in Section 2.4(a).

ARTICLE III

Tax Benefit Payments

SECTION 3.1. Timing and Amount of Tax Benefit Payments.

(a) Timing of Payments. Subject to Sections 3.2 and 3.3, by the date that is
3 Business Days following the date on which each Tax Benefit Schedule becomes
final in accordance with Section 2.4(a) (such date, the “Final Payment Date” in
respect of any Tax Benefit Payment), the Corporation shall pay in full to each
relevant TRA Holder the Tax Benefit Payment as determined pursuant to
Section 3.1(b). Each such Tax Benefit Payment shall be made by wire transfer of
immediately available funds to a bank account or accounts designated by such TRA
Holder. For the avoidance of doubt, no TRA Holder shall be required under any
circumstances to return any Payment or any Default Rate Interest paid by the
Corporation to such TRA Holder.

(b) Amount of Payments. For purposes of this Agreement, a “Tax Benefit Payment”
with respect to any TRA Holder means an amount equal to the sum of the Net Tax
Benefit that is Attributable to such TRA Holder and the Interest Amount. No Tax
Benefit Payment shall be calculated or made in respect of any estimated tax
payments, including any estimated U.S. Federal income tax payments.

 

16



--------------------------------------------------------------------------------

(i) Attributable. A Net Tax Benefit is “Attributable” to a TRA Holder with
respect to any Tax Attribute under the following principles:

(A) any Blocker Transferred Basis is Attributable to the Blocker Shareholders in
accordance with such Blocker Shareholders’ proportionate ownership of the total
equity interests of the Blocker Corporation immediately prior to the Blocker
Mergers;

(B) any Existing Basis shall be determined separately with respect to each
Member and is Attributable to a Member based on such Member’s relative pro rata
share in accordance with percentage interest of Units held immediately after the
Recapitalization and prior to the IPO Unit Redemption and the IPO or, in the
case of a Subsequent Capital Contribution, immediately prior to such Subsequent
Capital Contribution;

(C) any Exchange Basis, Basis Adjustment and Imputed Interest shall be
determined separately with respect to each Member and each Exchange undertaken
by or with respect such Member in an amount equal to the total Exchange Basis,
Basis Adjustments and Imputed Interest relating to the Units Exchanged by or
with respect to such Member.

(ii) Net Tax Benefit. The “Net Tax Benefit” with respect to a TRA Holder for a
Taxable Year equals the amount of the excess, if any, of (A) 85% of the
Cumulative Net Realized Tax Benefit Attributable to such TRA Holder as of the
end of such Taxable Year over (B) the aggregate amount of all Tax Benefit
Payments previously made to such TRA Holder under this Section 3.1 (excluding
payments attributable to Interest Amounts).

(iii) Cumulative Net Realized Tax Benefit. The “Cumulative Net Realized Tax
Benefit” for a Taxable Year equals the cumulative amount of Realized Tax
Benefits for all Taxable Years of the Corporation, up to and including such
Taxable Year, net of the cumulative amount of Realized Tax Detriments for the
same period. The Realized Tax Benefit and Realized Tax Detriment for each
Taxable Year shall be determined based on the most recent Tax Benefit Schedule
or Amended Schedule, if any, in existence at the time of such determination.

(iv) Realized Tax Benefit. The “Realized Tax Benefit” for a Taxable Year equals
the excess, if any, of the Hypothetical Tax Liability over the Actual Tax
Liability for such Taxable Year. If all or a portion of the Actual Tax Liability
for such Taxable Year arises as a result of an audit or similar proceeding by a
Taxing Authority of any Taxable Year, such liability shall not be included in
determining the Realized Tax Benefit unless and until there has been a
Determination.

(v) Realized Tax Detriment. The “Realized Tax Detriment” for a Taxable Year
equals the excess, if any, of the Actual Tax Liability over the Hypothetical Tax
Liability for such Taxable Year. If all or a portion of the Actual Tax Liability
for such Taxable Year arises as a result of an audit or similar proceeding by a
Taxing Authority of any Taxable Year, such liability shall not be included in
determining the Realized Tax Detriment unless and until there has been a
Determination.

 

17



--------------------------------------------------------------------------------

(vi) Interest Amount. The “Interest Amount” in respect of a TRA Holder equals
interest on the unpaid amount of the Net Tax Benefit with respect to such TRA
Holder for a Taxable Year, calculated at the Agreed Rate from the due date
(without extensions) for filing the U.S. Federal income Tax Return of the
Corporation for such Taxable Year until the earlier of (A) the date on which no
remaining Tax Benefit Payment to the TRA Holder is due in respect of such Net
Tax Benefit and (B) the applicable Final Payment Date.

(vii) The TRA Holders acknowledge and agree that, as of the date of this
Agreement and as of the date of any future Exchange that may be subject to this
Agreement, the aggregate value of the Tax Benefit Payments cannot be reasonably
ascertained for U.S. Federal income or other applicable tax purposes.
Notwithstanding anything to the contrary in this Agreement, unless the
applicable TRA Holder notifies the Corporation otherwise, the stated maximum
selling price (within the meaning of Treasury Regulation 15A.453-1(c)(2)) (A)
with respect to the Blocker Mergers (including amounts payable to the Blocker
Shareholder pursuant to this Agreement) shall not exceed sum of (I) the value of
the Class A Common Stock delivered to the Blocker Shareholders in the Blocker
Mergers on the closing date of such Blocker Mergers, (II) the amount of cash, if
any, delivered to the Blocker Shareholders in the Blocker Mergers plus (III) 40%
of Blocker Transferred Basis, and the aggregate Payments under this Agreement to
such Blocker Shareholders (other than amounts accounted for as interest under
the Code) shall not exceed the amount described in this clause (III) and (B)
with respect to any transfer of Units by a Member pursuant to an Exchange shall
not exceed the sum of (I) the value of the Class A Common Stock or the amount of
cash delivered to the Member, in each case, in the Exchange plus (II) 65% of all
Basis Adjustments arising from such Exchange, and the aggregate Payments under
this Agreement to such Member (other than amounts accounted for as interest
under the Code) shall not exceed the amount described in this clause (II).

SECTION 3.2. No Duplicative Payments. It is intended that the provisions
hereunder will not result in the duplicative payment of any amount that may be
required under this Agreement, and the provisions hereunder shall be
consistently interpreted and applied in accordance with that intent.

SECTION 3.3. Pro-Ration of Payments as Between the TRA Holders.

(a) Insufficient Taxable Income. Notwithstanding anything in Section 3.1(b) to
the contrary, if the aggregate potential Covered Tax benefit of the Corporation
as calculated with respect to the Tax Attributes (in each case, without regard
to the Taxable Year of origination) is limited in a particular Taxable Year
because the Corporation does not have sufficient actual taxable income, then the
available Covered Tax benefit for the Corporation shall be allocated among the
TRA Holders in proportion to the respective Tax Benefit Payment that would have
been payable if the Corporation had sufficient taxable income. For example, if
the Corporation had $200 of aggregate potential Covered Tax benefits with

 

18



--------------------------------------------------------------------------------

respect to the Tax Attributes in a particular Taxable Year (with $50 of such
Covered Tax benefits Attributable to TRA Holder A and $150 Attributable to TRA
Holder B), such that TRA Holder A would have been entitled to a Tax Benefit
Payment of $42.50 and TRA Holder B would have been entitled to a Tax Benefit
Payment of $127.50 if the Corporation had sufficient actual taxable income, and
if the Corporation instead had insufficient actual taxable income in such
Taxable Year, such that the Covered Tax benefit was limited to $100, then $25 of
the aggregate $100 actual Covered Tax benefit for the Corporation for such
Taxable Year would be allocated to TRA Holder A and $75 would be allocated to
TRA Holder B, such that TRA Holder A would receive a Tax Benefit Payment of
$21.25 and TRA Holder B would receive a Tax Benefit Payment of $63.75.

(b) Late Payments. If for any reason the Corporation is not able to fully
satisfy its payment obligations to make all Tax Benefit Payments due in respect
of a particular Taxable Year, then (i) Default Rate Interest will accrue
pursuant to Section 5.2, (ii) the Corporation shall pay the available amount of
such Tax Benefit Payments (and any applicable Default Rate Interest) in respect
of such Taxable Year to each TRA Holder pro rata in line with Section 3.3(a) and
(iii) no Tax Benefit Payment shall be made in respect of any Taxable Year until
all Tax Benefit Payments (and any applicable Default Rate Interest) to all TRA
Holders in respect of all prior Taxable Years have been made in full.

ARTICLE IV

Termination

SECTION 4.1. Early Termination of Agreement; Acceleration Events.

(a) Corporation’s Early Termination Right. With the written approval of a
majority of the Independent Directors, the Corporation may terminate this
Agreement, as and to the extent provided herein, by paying in full each and
every TRA Holder the Early Termination Payment (along with any applicable
Default Rate Interest) due to such TRA Holder.

(b) Acceleration upon Change of Control. In the event of a Change of Control,
the Early Termination Payment (calculated as if an Early Termination Notice had
been delivered on the date of the Change of Control) shall become due and
payable in accordance with Section 4.3 and the Agreement shall terminate, as and
to the extent provided herein.

(c) Acceleration upon Breach of Agreement. In the event of a Material Breach,
the Early Termination Payment (calculated as if an Early Termination Notice had
been delivered on the date of the Material Breach) shall become due and payable
in accordance with Section 4.3 and the Agreement shall terminate, as and to the
extent provided herein. Subject to the next sentence, the Corporation’s failure
to make a Payment (along with any applicable Default Rate Interest) within 30
calendar days of the applicable Final Payment Date shall be deemed to constitute
a Material Breach. To the extent that any Tax Benefit Payment is not made by the
date that is 30 calendar days after the relevant Final Payment Date because the
Corporation (i) is prohibited from making such payment under Section 5.1 or the
terms of any agreement governing any Senior Obligations or (ii) does not have,
and cannot take

 

19



--------------------------------------------------------------------------------

commercially reasonable actions to obtain, sufficient funds to make such
payment, such failure will not constitute a Material Breach; provided that
(A) such payment obligation nevertheless will accrue for the benefit of the TRA
Holders, (B) the Corporation shall promptly (and in any event, within 3 Business
Days) pay the entirety of the unpaid amount (along with any applicable Default
Rate Interest) once the Corporation is not prohibited from making such payment
under Section 5.1 or the terms of the agreements governing the Senior
Obligations and the Corporation has sufficient funds to make such payment and
(C) the failure of the Corporation to do so will constitute a Material Breach;
provided further that that the interest provisions of Section 5.2 shall apply to
such late payment (unless the Corporation does not have sufficient funds to make
such payment as a result of limitations imposed by any Senior Obligations, in
which case Section 5.2 shall apply, but the Default Rate shall be replaced by
the Agreed Rate). It shall be a Material Breach if the Corporation makes any
distribution of cash or other property (other than shares of Class A Common
Stock) to its stockholders or uses cash or other property to repurchase any
capital stock of the Corporation (including Class A Common Stock), in each case
before all Tax Benefit Payments (along with any applicable Default Rate
Interest) have been paid for any Taxable Year that has ended. The Corporation
shall use commercially reasonable efforts to (1) obtain sufficient available
funds for the purpose of making Tax Benefit Payments under this Agreement and
(2) avoid entering into any agreements that could be reasonably anticipated to
materially delay the timing of the making of any Tax Benefit Payments under this
Agreement.

(d) In the case of a termination pursuant to any of the foregoing
paragraphs (a), (b) or (c), upon the Corporation’s payment in full of the Early
Termination Payment (along with any applicable Default Rate Interest) to each
TRA Holder, the Corporation shall have no further payment obligations under this
Agreement other than with respect to any Tax Benefit Payments (along with any
applicable Default Rate Interest) in respect of any Taxable Year ending prior to
the Early Termination Effective Date, and such payment obligations shall survive
the termination of, and be calculated and paid in accordance with, this
Agreement. If an Exchange subsequently occurs with respect to Units for which
the Corporation has paid the Early Termination Payment in full, the Corporation
shall have no obligations under this Agreement with respect to such Exchange.

SECTION 4.2. Early Termination Notice.

(a) If (i) the Corporation chooses to exercise its termination right under
Section 4.1(a) (“Voluntary Early Termination”), (ii) a Change of Control occurs
or (iii) a Material Breach occurs, the Corporation shall, in each case, deliver
to the TRA Holders a reasonably detailed notice of the Corporation’s decision to
exercise such right or the occurrence of such event, as applicable (an “Early
Termination Notice”). In the case of an Early Termination Notice delivered with
respect to a Voluntary Early Termination, the Corporation may withdraw such
Early Termination Notice and rescind its Voluntary Early Termination at any time
prior to the time at which any Early Termination Payment is paid.

(b) The Corporation shall deliver a schedule showing in reasonable detail the
calculation of the Early Termination Payment (an “Early Termination Schedule”)
(i) simultaneously with the delivery of an Early Termination Notice or (ii) in
the case of a termination pursuant to Section 4.1(b) or Section 4.1(c), as soon
as reasonably practicable following the occurrence of the Change of Control or
Material Breach giving rise to such termination. The date on which such Early
Termination Schedule becomes final in accordance with Section 2.4(a) shall be
the “Early Termination Reference Date”.

 

20



--------------------------------------------------------------------------------

SECTION 4.3. Payment upon Early Termination.

(a) Timing of Payment. By the date that is 3 Business Days after the Early
Termination Reference Date (such date, the “Final Payment Date” in respect of
the Early Termination Payment), the Corporation shall pay in full to each TRA
Holder an amount equal to the Early Termination Payment applicable to such TRA
Holder. Such Early Termination Payment shall be made by the Corporation by wire
transfer of immediately available funds to a bank account or accounts designated
by the applicable TRA Holder.

(b) Amount of Payment. The “Early Termination Payment” payable to a TRA Holder
pursuant to Section 4.3(a) shall equal the present value, discounted at the
Agreed Rate and determined as of the Early Termination Reference Date, of all
Tax Benefit Payments (other than any Tax Benefit Payments in respect of Taxable
Years ending prior to the Early Termination Effective Date) that would be
required to be paid by the Corporation to such TRA Holder, beginning from the
Early Termination Effective Date and using the Valuation Assumptions. For the
avoidance of doubt, an Early Termination Payment shall be made to each TRA
Holder in accordance with this Agreement, regardless of whether a TRA Holder has
Exchanged all of its Units as of the Early Termination Effective Date.

ARTICLE V

Subordination and Late Payments

SECTION 5.1. Subordination. Notwithstanding any other provision of this
Agreement to the contrary, any payment required to be made by the Corporation to
the TRA Holders under this Agreement shall rank subordinate and junior in right
of payment to any principal, interest or other amounts due and payable in
respect of any obligations owed in respect of secured indebtedness for borrowed
money of the Corporation (“Senior Obligations”) and shall rank pari passu in
right of payment with all current or future obligations of the Corporation that
are not Senior Obligations.

SECTION 5.2. Late Payments by the Corporation. The amount of any Payment not
made to any TRA Holder by the applicable Final Payment Date shall be payable
together with “Default Rate Interest”, calculated at the Default Rate and
accruing on the amount of the unpaid Payment from the applicable Final Payment
Date until the date on which the Corporation makes such Payment to such TRA
Holder.

 

21



--------------------------------------------------------------------------------

ARTICLE VI

Tax Matters; Consistency; Cooperation

SECTION 6.1. Participation in the Corporation’s and GoHealth Holdings’ Tax
Matters. Except as otherwise provided herein or in Article IX of the Operating
Agreement, the Corporation shall have full responsibility for, and sole
discretion over, all tax matters concerning the Corporation and GoHealth
Holdings, including preparing, filing or amending any Tax Return and defending,
contesting or settling any issue pertaining to taxes. Notwithstanding the
foregoing, (i) the Corporation shall notify the relevant TRA Holders of, and
keep them reasonably informed with respect to, the portion of any audit by any
Taxing Authority of the Corporation, GoHealth Holdings or any of GoHealth
Holdings’ Subsidiaries, the outcome of which is reasonably expected to
materially affect such TRA Holders’ rights and obligations under this Agreement
and (ii) the Corporation shall not settle or fail to contest any issue
pertaining to Covered Taxes that is reasonably expected to materially and
adversely affect the TRA Holders’ rights and obligations under this Agreement
without the consent of Centerbridge and NVX Holdings, such consent not to be
unreasonably withheld, conditioned or delayed, and (iii) Centerbridge and NVX
Holdings shall have the right to participate in and to monitor at their own
expense (but, for the avoidance of doubt, not to control) any such issue in any
such Tax audit. If Centerbridge or NVX Holdings fails to respond to any notice
with respect to the settlement of any such issue within fifteen (15) days of its
receipt of the applicable notice, Centerbridge or NVX Holdings, as applicable,
shall be deemed to have consented to the proposed settlement or other
disposition. To the extent there is a conflict between this Agreement and the
Operating Agreement as it relates to tax matters concerning Covered Taxes and
the Corporation and GoHealth Holdings, including preparation, filing or amending
of any Tax Return and defending, contesting or settling any issue pertaining to
taxes, this Agreement shall control.

SECTION 6.2. Consistency. Except upon the written advice of the Advisory Firm,
all calculations and determinations made hereunder, including any Basis
Adjustments, the Schedules and the determination of any Realized Tax Benefits or
Realized Tax Detriments, shall be made in accordance with the elections,
methodologies and positions taken by the Corporation and GoHealth Holdings on
their respective Tax Returns. Each TRA Holder shall prepare its Tax Returns in a
manner consistent with the terms of this Agreement and any related calculations
or determinations made hereunder, including the terms of Section 2.1 and the
Schedules provided to each such TRA Holder, except as otherwise required by Law.
In the event that an Advisory Firm is replaced with another Advisory Firm
acceptable to the Audit Committee, the TRA Holders shall cause such replacement
Advisory Firm to perform its services necessitated by this Agreement using
procedures and methodologies consistent with those of the previous Advisory
Firm, unless otherwise required by Law or unless the Corporation and all of the
TRA Holders agree to the use of other procedures and methodologies.

SECTION 6.3. Cooperation.

(a) Each TRA Holder shall (i) furnish to the Corporation in a timely manner such
information, documents and other materials as the Corporation may reasonably
request for purposes of making any determination or computation necessary or
appropriate under this Agreement, preparing any Tax Return of GoHealth Holdings
or any of its Subsidiaries or contesting or defending any related audit,
examination or controversy with any Taxing Authority, (ii) make itself available
to the Corporation and its representatives to provide explanations of documents
and materials and such other information as the Corporation or its
representatives may reasonably request in connection with any of the matters
described in clause (i) above and (iii) reasonably cooperate in connection with
any such matter.

 

22



--------------------------------------------------------------------------------

(b) The Corporation shall reimburse the TRA Holders for any reasonable and
documented out-of-pocket costs and expenses incurred pursuant to Section 6.3(a).

ARTICLE VII

Miscellaneous

SECTION 7.1. Notices. All notices, requests, consents and other communications
required or permitted hereunder shall be in writing and (i) delivered
personally, (ii) sent by e-mail or (iii) sent by overnight courier, in each
case, addressed as follows:

If to the Corporation, to:

GoHealth, Inc.

214 West Huron St.

Chicago, Illinois 60654

Attn:         General Counsel

with a copy (which shall not constitute notice to the Corporation) to:

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attn:         Ian D. Schuman

Facsimile: ####

E-mail:     ####@lw.com

If to Centerbridge or the Blocker Shareholders, to:

c/o Centerbridge Partners, L.P.

375 Park Avenue, 11th Floor

New York, New York 10152

Attn:       Office of the General Counsel

E-mail:   ####@centerbridge.com

If to NVX Holdings, to:

214 West Huron St.

Chicago, Illinois 60654

Attn:       General Counsel

E-mail:   ####@gohealth.com

with copies (which shall not constitute notice to NVX Holdings) to:

Clinton Jones

####

####

E-mail: ####@gohealth.com

 

23



--------------------------------------------------------------------------------

and

Brandon Cruz

####

####

E-mail: ####@gohealth.com

If to any other TRA Holder, to the address and e-mail address specified on such
TRA Holder’s signature page to the applicable Joinder.

Any Party may change its address, fax number or e-mail address by giving each of
the other Party written notice thereof in the manner set forth above.

SECTION 7.2. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the TRA Holders and delivered to the other TRA Holders, it being understood that
all TRA Holders need not sign the same counterpart. Delivery of an executed
signature page to this Agreement by e-mail transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

SECTION 7.3. Entire Agreement; No Third-Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each Party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

SECTION 7.4. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions hereunder shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner.

SECTION 7.5. Assignments; Amendments; Successors; No Waiver.

(a) Assignment. No TRA Holder may assign, sell, pledge or otherwise alienate or
transfer any interest in this Agreement, including the right to receive any
payments under this Agreement, to any Person without such Person executing and
delivering a Joinder agreeing to succeed to the applicable portion of such TRA
Holder’s interest in this Agreement and to become a Party for all purposes of
this Agreement (the “Joinder Requirement”);

 

24



--------------------------------------------------------------------------------

provided, that Centerbridge’s and NVX Holdings’ approval and consent rights
described in Section 6.1 shall not be transferrable or assignable to any Person
(other than Permitted Transferees) without the prior written consent of the
Corporation, not to be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, if any Member sells, exchanges, distributes or
otherwise transfers Units to any Person (other than the Corporation or GoHealth
Holdings) in accordance with the terms of the Operating Agreement, such Member
shall have the option to assign to the transferee of such Units its rights under
this Agreement with respect to such transferred Units; provided that such
transferee has satisfied the Joinder Requirement. For the avoidance of doubt, if
a Member transfers Units in accordance with the terms of the Operating Agreement
but does not assign to the transferee of such Units its rights under this
Agreement with respect to such transferred Units, such Member shall continue to
be entitled to receive the Tax Benefit Payments arising in respect of a
subsequent Exchange of such Units (and any such transferred Units shall be
separately identified, so as to facilitate the determination of payments
hereunder). The Corporation may not assign any of its rights or obligations
under this Agreement to any Person without TRA Holder Approval (and any
purported assignment without such consent shall be null and void).

(b) Amendments. No provision of this Agreement may be amended unless such
amendment is approved in writing by the Corporation with TRA Holder Approval;
provided that amendment of the definition of Change of Control will also require
the written approval of a majority of the Independent Directors; provided
further that, to the extent any amendment would materially, adversely and
disproportionately affect a TRA Holder with respect to any rights under this
Agreement, such amendment shall require the written approval of such affected
TRA Holder. In the event that LIBOR ceases to be available, the Parties will
negotiate in good faith to amend this Agreement to replace LIBOR with a mutually
acceptable successor rate.

(c) Successors. Except as provided in Section 7.5(a), all of the terms and
provisions hereunder shall be binding upon, and shall inure to the benefit of
and be enforceable by, the Parties and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Corporation
shall require and cause any direct or indirect successor (whether by equity
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Corporation, by written agreement, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Corporation would be required to perform if no such succession had
taken place.

(d) Waiver. No provision of this Agreement may be waived unless such waiver is
in writing and signed by the Party against whom the waiver is to be effective.
No failure by any Party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement, or to exercise any right or
remedy consequent upon a breach thereof, shall constitute a waiver of any such
breach or any other covenant, duty, agreement or condition.

 

25



--------------------------------------------------------------------------------

SECTION 7.6. Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

SECTION 7.7. Resolution of Disputes; Governing Law.

(a) Except for Reconciliation Disputes subject to Section 7.8, any and all
disputes which cannot be settled after good faith negotiation within 30 calendar
days, including any ancillary claims of any Party, arising out of, relating to
or in connection with the validity, negotiation, execution, interpretation,
performance or non-performance of this Agreement (including the validity, scope
and enforceability of this Section 7.7 or Section 7.8) (each, a “Dispute”) shall
be finally resolved by arbitration in accordance with the International
Institute for Conflict Prevention and Resolution Rules for Non-Administered
Arbitration by the majority vote of a panel of three arbitrators, of which the
Corporation shall designate one arbitrator and the TRA Holders that are party to
such Dispute shall designate one arbitrator, in each case in accordance with the
“screened” appointment procedure provided in Resolution Rule 5.4. In addition to
monetary damages, the arbitrators shall be empowered and permitted to award
equitable relief, including an injunction and specific performance of any
obligation under this Agreement. The arbitrators are not empowered to award
damages in excess of compensatory damages, and each TRA Holder hereby
irrevocably waives any right to recover punitive, exemplary or similar damages
with respect to any Dispute. Any award shall be the sole and exclusive remedy
between the TRA Holders regarding any claims, counterclaims, issues or
accounting presented to the arbitrators. The arbitration shall be governed by
the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., and judgment upon the award
rendered by the arbitrators may be entered by any court having jurisdiction
thereof. The place of the arbitration shall be New York, New York.

(b) Notwithstanding the provisions of paragraph (a) above, any Party may bring
an action or special proceeding in any court of competent jurisdiction for the
purpose of compelling another Party to arbitrate, seeking temporary or
preliminary relief in aid of an arbitration hereunder or enforcing an
arbitration award and, for the purposes of this paragraph (b), each Party
(i) expressly consents to the application of paragraphs (c) and (d) of this
Section 7.7 to any such action or proceeding and (ii) agrees that proof shall
not be required that monetary damages for breach of the provisions hereunder
would be difficult to calculate and that remedies at law would be inadequate.

(c) This Agreement shall be governed in all respects, including as to validity,
interpretation and effect, by the internal Laws of the State of New York,
without giving effect to the conflict of laws rules thereof. Subject to this
Section 7.7 and Section 7.8, the Parties agree that any suit or proceeding in
connection with, arising out of or relating to this Agreement shall be
instituted only in a New York state court (or U.S. Federal court) located in New
York, New York, and the Parties, for the purpose of any such suit or proceeding,
irrevocably consent and submit to the exclusive personal jurisdiction and venue
of any such court in any such suit or proceeding. Each Party agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.

 

26



--------------------------------------------------------------------------------

(d) Each Party irrevocably and unconditionally waives, to the fullest extent
permitted by Law, (i) any objection that it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in Section 7.7(b) or 7.7(c) and (ii) the
defense of an inconvenient forum to the maintenance of any such suit, action or
proceeding in any such court.

(e) Each Party irrevocably consents to service of process by means of notice in
the manner provided for in Section 7.1. Nothing in this Agreement shall affect
the right of any Party to serve process in any other manner permitted by Law.

(f) WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, AND WITH THE ADVICE OF ITS COUNSEL, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING, WHETHER A CLAIM,
COUNTERCLAIM, CROSS-CLAIM, OR THIRD PARTY CLAIM, DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING IN ANY WAY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

SECTION 7.8. Reconciliation Procedures.

(a) In the event that the Corporation and any TRA Holder are unable to resolve a
disagreement with respect to a Schedule prepared in accordance with the
procedures set forth in Section 2.4 or Section 4.2, as applicable, within the
relevant time period designated in this Agreement (a “Reconciliation Dispute”),
the procedures described in this paragraph (the “Reconciliation Procedures”)
will apply. The applicable TRA Holders shall, within 15 calendar days of the
commencement of a Reconciliation Dispute, mutually select a nationally
recognized expert in the particular area of disagreement (the “Expert”) and
submit the Reconciliation Dispute to such Expert for determination. The Expert
shall be a partner or principal in a nationally recognized accounting firm, and
unless the Corporation and such TRA Holder agree otherwise, the Expert (and its
employing firm) shall not have any material relationship with the Corporation or
such TRA Holder or other actual or potential conflict of interest. If the
applicable Parties are unable to agree on an Expert within such 15 calendar-day
time period, the selection of an Expert shall be treated as a Dispute subject to
Section 7.7 and an arbitration panel shall pick an Expert from a nationally
recognized accounting firm that does not have any material relationship with the
applicable Parties or other actual or potential conflict of interest. The Expert
shall resolve any matter relating to (i) a Basis Schedule, Early Termination
Schedule or an amendment to either within 30 calendar days and (ii) a Tax
Benefit Schedule or an amendment thereto within 15 calendar days or as soon
thereafter as is reasonably practicable, in each case after the matter has been
submitted to the Expert for resolution. Notwithstanding the preceding sentence,
if the matter is not resolved before any payment that is the subject of a
disagreement would be due (in the absence of such disagreement) or any Tax
Return reflecting the subject of a disagreement is due, the undisputed amount
shall be paid by the date prescribed by this Agreement and such Tax Return may
be filed as prepared by the Corporation, subject to adjustment or amendment upon
resolution. The Expert shall finally determine any Reconciliation Dispute, and
its determinations pursuant to this Section 7.8(a) shall be binding

 

27



--------------------------------------------------------------------------------

on the applicable Parties and may be entered and enforced in any court having
competent jurisdiction. Any dispute as to whether a dispute is a Reconciliation
Dispute within the meaning of this Section 7.8 or a Dispute within the meaning
of Section 7.7 shall be decided and resolved as a Dispute subject to the
procedures set forth in Section 7.7.

(b) Subject to the next sentence, the applicable Parties shall bear their own
costs and expenses of such proceeding, unless (i) the Expert adopts the TRA
Holder’s position, in which case the Corporation shall reimburse the TRA Holder
for any reasonable and documented out-of-pocket costs and expenses in such
proceeding or (ii) the Expert adopts the Corporation’s position, in which case
the TRA Holders shall reimburse the Corporation for any reasonable and
documented out-of-pocket costs and expenses in such proceeding. The costs and
expenses relating to the engagement of such Expert or amending any Tax Return
shall be borne by the Corporation.

SECTION 7.9. Withholding. The Corporation and its Affiliates shall be entitled
to deduct and withhold from any payment that is payable to any TRA Holder
pursuant to this Agreement such amounts as the Corporation is required to deduct
and withhold with respect to the making of such payment by applicable Law. To
the extent that amounts are so deducted and withheld and paid over to the
appropriate Taxing Authority by the Corporation, such deducted and withheld
amounts shall be treated for all purposes of this Agreement as having been paid
by the Corporation to the relevant TRA Holder in respect of whom the deduction
and withholding was made. Each TRA Holder shall promptly provide the Corporation
with any applicable tax forms and certifications reasonably requested by the
Corporation in connection with determining whether any such deductions and
withholdings are required by applicable Law.

SECTION 7.10. Admission of the Corporation into a Consolidated Group; Transfers
of Corporate Assets.

(a) If the Corporation is or becomes a member of an affiliated or consolidated
group of corporations that files a consolidated income Tax Return pursuant to
Section 1501 or other applicable sections of the Code governing affiliated or
consolidated groups, or any corresponding provisions of state, local or foreign
tax Law, then (i) the provisions of this Agreement shall be applied with respect
to the group as a whole, and (ii) Payments and other applicable items hereunder
shall be computed with reference to the consolidated taxable income of the group
as a whole.

(b) If the Corporation or any member of the GoHealth Holdings Group transfers
one or more Reference Assets to a Person treated as a corporation for U.S.
Federal income tax purposes (with which, in the case of the Corporation, the
Corporation does not file a consolidated Tax Return pursuant to Section 1501 of
the Code), such transferor, for purposes of calculating the amount of any
Payment due hereunder, shall be treated as having disposed of such asset in a
fully taxable transaction on the date of such transfer. The consideration deemed
to be received by the Corporation or GoHealth Holdings Group member, as the
applicable transferor, shall be equal to the fair market value of the
transferred asset plus the amount of debt to which such asset is subject, in the
case of a transfer of an encumbered asset. For purposes of this Section 7.10, a
transfer of a partnership interest shall be treated as a transfer of the

 

28



--------------------------------------------------------------------------------

transferring partner’s applicable share of each of the assets and liabilities of
that partnership. Notwithstanding anything to the contrary set forth herein, if
the Corporation or any member of a group described in Section 7.10(a) transfers
its assets pursuant to a transaction that qualifies as a “reorganization”
(within the meaning of Section 368(a) of the Code) in which such entity does not
survive or pursuant to any other transaction to which Section 381(a) of the Code
applies (other than any such reorganization or any such other transaction, in
each case, pursuant to which such entity transfers assets to a corporation with
which the Corporation or any member of the group described in Section 7.10(a)
(other than any such member being transferred in such reorganization or other
transaction) does not file a consolidated Tax Return pursuant to Section 1501 of
the Code), the transfer will not cause such entity to be treated as having
transferred any assets to a corporation (or a Person classified as a corporation
for U.S. Federal income tax purposes) pursuant to this Section 7.10(b).

SECTION 7.11. Confidentiality. Each TRA Holder and each of its respective
assignees acknowledges and agrees that the information of the Corporation is
confidential and, except in the course of performing any duties as necessary for
the Corporation and its Affiliates, as required by Law or legal process or to
enforce the terms of this Agreement, such Person shall keep and retain in the
strictest confidence and not disclose to any other Person any confidential
information, acquired pursuant to this Agreement, of the Corporation or its
controlled Affiliates or their successors. This Section 7.11 shall not apply to
(i) any information that has been made publicly available by the Corporation or
any of its controlled Affiliates, becomes public knowledge (except as a result
of an act of any TRA Holder in violation of this Agreement) or is generally
known to the business community, (ii) the disclosure of information to the
extent necessary for a TRA Holder to prosecute or defend claims arising under or
relating to this Agreement and (iii) the disclosure of information to the extent
necessary for a TRA Holder to prepare and file its Tax Returns, to respond to
any inquiries regarding the same from any Taxing Authority or to prosecute or
defend any action, proceeding or audit by any Taxing Authority with respect to
such Tax Returns. Notwithstanding anything to the contrary herein, the TRA
Holders and each of their assignees (and each employee, representative or other
agent of the TRA Holders or their assignees, as applicable) may disclose at
their discretion to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the Corporation, the TRA Holders and any of their
transactions, and all materials of any kind (including tax opinions or other tax
analyses) that are provided to the TRA Holders relating to such tax treatment
and tax structure. If a TRA Holder or an assignee commits, or threatens to
commit, a breach of any of the provisions of this Section 7.11, the Corporation
shall have the right and remedy to have the provisions of this Section 7.11
specifically enforced by injunctive relief or otherwise by any court of
competent jurisdiction without the need to post any bond or other security, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Corporation or any of its controlled Affiliates
and that money damages alone will not provide an adequate remedy to such
Persons. Such rights and remedies shall be in addition to, and not in lieu of,
any other rights and remedies available at Law or in equity.

SECTION 7.12. Change in Law. Notwithstanding anything herein to the contrary,
if, in connection with an actual or proposed change in Law, a TRA Holder
reasonably believes that the existence of this Agreement could cause income
(other than income arising from receipt of a payment under this Agreement)
recognized by such TRA Holder (or direct or indirect equity holders in such TRA
Holder) in connection with any Exchange to be treated as

 

29



--------------------------------------------------------------------------------

ordinary income (other than with respect to assets described in Section 751(a)
of the Code) rather than capital gain (or otherwise taxed at ordinary income
rates) for U.S. Federal income tax purposes or would have other material adverse
tax consequences to such TRA Holder or any direct or indirect owner of such TRA
Holder, then, at the written election of such TRA Holder in its sole discretion
(in an instrument signed by such TRA Holder and delivered to the Corporation)
and to the extent specified therein by such TRA Holder, this Agreement shall
cease to have further effect and shall not apply to an Exchange occurring after
a date specified by such TRA Holder, or may be amended in a manner reasonably
determined by such TRA Holder; provided that such amendment shall not result in
an increase in any payments owed by the Corporation under this Agreement at any
time as compared to the amounts and times of payments that would have been due
in the absence of such amendment.

SECTION 7.13. Interest Rate Limitation. Notwithstanding anything to the contrary
contained herein, the interest paid or agreed to be paid hereunder with respect
to amounts due to any TRA Holder hereunder shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If any
TRA Holder shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the applicable payment (but in each case
exclusive of any component thereof comprising interest) or, if it exceeds such
unpaid non-interest amount, refunded to the Corporation. In determining whether
the interest contracted for, charged or received by any TRA Holder exceeds the
Maximum Rate, such TRA Holder may, to the extent permitted by applicable Law,
(i) characterize any payment that is not principal as an expense, fee or premium
rather than interest, (ii) exclude voluntary prepayments and the effects thereof
or (iii) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the payment
obligations owed by the Corporation to such TRA Holder hereunder.
Notwithstanding the foregoing, it is the intention of the Parties to conform
strictly to any applicable usury Laws.

SECTION 7.14. Independent Nature of Rights and Obligations. The rights and
obligations of each TRA Holder hereunder are several and not joint with the
rights and obligations of any other Person. A TRA Holder shall not be
responsible in any way for the performance of the obligations of any other
Person hereunder, nor shall a TRA Holder have the right to enforce the rights or
obligations of any other Person hereunder (other than obligations of the
Corporation). The obligations of a TRA Holder hereunder are solely for the
benefit of, and shall be enforceable solely by, the Corporation. Nothing
contained herein or in any other agreement or document delivered in connection
herewith, and no action taken by any TRA Holder pursuant hereto or thereto,
shall be deemed to constitute the TRA Holders acting as a partnership,
association, joint venture or any other kind of entity, or create a presumption
that the TRA Holders are in any way acting in concert or as a group with respect
to such rights or obligations or the transactions contemplated hereby.

[Signature Page Follows this Page]

 

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

 

CORPORATION:         GOHEALTH, INC.         By:  

/s/ Clinton P. Jones

               Name:   Clinton P. Jones   Title:   Chief Executive Officer
GOHEALTH HOLDINGS:         GOHEALTH HOLDINGS, LLC         By: GoHealth, Inc.
        Its: Managing Member         By:  

/s/ Clinton P. Jones

               Name:   Clinton P. Jones   Title:   Chief Executive Officer

 

[Signature Page to Tax Receivable Agreement]



--------------------------------------------------------------------------------

TRA HOLDERS:

        CB BLIZZARD CO-INVEST HOLDINGS, L.P.

        By: Centerbridge Associates III, L.P.

        Its: General Partner

        By: CCP III Cayman GP Ltd.

        Its: General Partner

        By:  

/s/ Jeremy W. Gelber

        Name: Jeremy W. Gelber

        Title:   Authorized Signatory

        CCP III AIV VII HOLDINGS, L.P.

        By: Centerbridge Associates III, L.P.

        Its: General Partner

        By: CCP III Cayman GP Ltd.

        Its: General Partner

        By:  

/s/ Jeremy W. Gelber

        Name: Jeremy W. Gelber

        Title:   Authorized Signatory

 

[Signature Page to Tax Receivable Agreement]



--------------------------------------------------------------------------------

BLIZZARD AGGREGATOR, LLC

By: CCP III Cayman GP Ltd.

Its: Manager

By:  

/s/ Jeremy W. Gelber

Name: Jeremy W. Gelber

Title: Authorized Signatory

BLIZZARD MANAGEMENT FEEDER, LLC

By: CCP III Cayman GP Ltd.

Its: Manager

By:  

/s/ Jeremy W. Gelber

Name: Jeremy W. Gelber

Title: Authorized Signatory

 

[Signature Page to Tax Receivable Agreement]



--------------------------------------------------------------------------------

NVX HOLDINGS, INC.

By:  

/s/ Brandon M. Cruz

Name: Brandon M. Cruz

Title: President

BCCJ, LLC

By:  

/s/ Brandon M. Cruz

Name: Brandon M. Cruz

Title: Manager

 

[Signature Page to Tax Receivable Agreement]



--------------------------------------------------------------------------------

NORWEST EQUITY PARTNERS IX, LP By:   Itasca Partners IX, LLC Its:   General
Partner By:   Norwest Venture Capital Management, Inc. Its:   Managing Member
By:  

/s/ Timothy C. DeVries

Name:   Timothy C. DeVries Title:   Chief Executive Officer

 

[Signature Page to Tax Receivable Agreement]



--------------------------------------------------------------------------------

GREINER INVESTMENTS, LLC By:  

/s/ Jeffrey Greiner

Name:   Jeffrey Greiner Title:   President

 

[Signature Page to Tax Receivable Agreement]



--------------------------------------------------------------------------------

OWL ROCK GH I LLC By:  

/s/ Alexis Maged

Name:   Alexis Maged Title:   Authorized Signatory OWL ROCK GH II LLC By:  

/s/ Alexis Maged

Name:   Alexis Maged Title:   Authorized Signatory

 

[Signature Page to Tax Receivable Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Rahm Emanuel

Name:   Rahm Emanuel By:  

/s/ Joesph G. Flanagan

Name:   Joesph G. Flanagan By:  

/s/ Alexander E. Timm

Name:   Alexander E. Timm

 

[Signature Page to Tax Receivable Agreement]



--------------------------------------------------------------------------------

Exhibit A

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of                             , 20        
(this “Joinder”), is delivered pursuant to that certain Tax Receivable
Agreement, dated as of July 15, 2020 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Tax
Receivable Agreement”), by and among GoHealth, Inc., a Delaware corporation (the
“Corporation”), GoHealth Holdings, LLC, a Delaware limited liability company
(“GoHealth Holdings”), CB Blizzard Co-Invest Holdings, L.P., a Delaware limited
partnership (“CB Blizzard”), CCP III AIV VII Holdings, L.P., a Delaware limited
partnership (“CCP III AIV”, and together with CB Blizzard, the “Blocker
Shareholders”) and each of the Members from time to time party thereto.
Capitalized terms used but not otherwise defined herein have the respective
meanings set forth in the Tax Receivable Agreement.

 

  1.

Joinder to the Tax Receivable Agreement. The undersigned hereby represents and
warrants to the Corporation that, as of the date hereof, the undersigned has
been assigned an interest in the Tax Receivable Agreement from a TRA Holder.

 

  2.

Joinder to the Tax Receivable Agreement. Upon the execution of this Joinder by
the undersigned and delivery hereof to the Corporation, the undersigned hereby
is and hereafter will be a TRA Holder under the Tax Receivable Agreement, with
all the rights, privileges and responsibilities of a party thereunder. The
undersigned hereby agrees that it shall comply with and be fully bound by the
terms of the Tax Receivable Agreement as if it had been a signatory thereto as
of the date thereof.

 

  3.

Incorporation by Reference. All terms and conditions of the Tax Receivable
Agreement are hereby incorporated by reference in this Joinder as if set forth
herein in full.

 

  4.

Address. All notices under the Tax Receivable Agreement to the undersigned shall
be direct to:

 

  [Name]



  [Address]



  [City,

State, Zip Code]

  Attn:



  Facsimile:



  E-mail:



 

[Signature Page Follows this Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

[NAME OF NEW TRA HOLDER] by  

 

  Name:   Title:

Acknowledged and agreed

as of the date first set forth above:

 

GOHEALTH, INC. by  

 

  Name:   Title:

 

[Signature Page to Joinder Agreement]